Citation Nr: 0424570	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  01-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for low back pain 
with L5-S1 radiculopathy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a higher initial rating for chondromalacia 
of the left patella, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher initial rating for chondromalacia 
of the right patella, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a higher initial rating for tinnitus, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a higher initial rating for residuals of 
injury to the eyes, currently evaluated as 0 percent 
disabling.

6.  Entitlement to a higher initial rating for left ear 
hearing loss, currently evaluated as 0 percent disabling.

7.  Entitlement to service connection for a deviated septum.

8.  Entitlement to service connection for a sinus disorder.

9.  Entitlement to service connection for right ear hearing 
loss.

10.  Entitlement to service connection for arthritis of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The August 2000 rating decision granted service connection 
for multiple disabilities, and denied service connection for 
a sinus condition, deviated septum, hearing loss in the right 
ear, and arthritis of the feet.  On appeal, the veteran seeks 
to establish service connection for these disorders, and 
review of the initial rating evaluations assigned for the 
service-connected disabilities.  

The Board notes that during the pendency of the appeal, an 
increased evaluation from 0 percent to 10 percent was granted 
for chondromalacia of the left knee by rating decision dated 
in March 2002.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.

In November 2003, a hearing was conducted before the 
undersigned at the RO in Boston.  At that hearing, the 
veteran submitted additional medical evidence for 
consideration along with a waiver of RO consideration of this 
evidence.  He thereafter submitted further medical evidence 
with a waiver of RO review in January 2004.    

With the exception of the tinnitus claim, the rest of the 
issues on appeal are the subjects of the REMAND section 
below.  For the reasons discussed below, these claims are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

Review of the file shows that the veteran raised an informal 
claim for a total disability rating based on individual 
unemployability due to service-connected conditions (TDIU) in 
his August 2001 substantive appeal.  This issue is REFERRED 
to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
manifested by ringing in both ears. 

2.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus, and this disability is not shown to 
present an exceptional or unusual disability picture. 


CONCLUSION OF LAW

The claim for a higher disability rating for tinnitus is 
without legal merit, and the evidence does not warrant 
further referral for consideration of an extraschedular 
rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2003); 
68 Fed. Reg. 25,822 (May 14, 2003); VAOPGCPREC 2-2003; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that during the course of this appeal a 
new law was enacted. This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Additionally, 
the RO is to advise the appellant to submit any evidence in 
(his/her) possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, under 38 U.S.C.A. § 5103(a) VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of DC 
6260.  See VAOPGCPREC 2-2004 (March 9, 2004).  Regardless, 
letters were provided to the veteran.  In a May 2001 letter, 
the veteran was informed of the type of evidence he needed to 
submit to support his claims of service connection and 
requests for higher rating evaluations.  Moreover, in an 
August 2003 letter, the veteran was informed of the 
provisions of the VCAA, the evidence he was responsible for 
submitting and what evidence VA would obtain in an effort to 
substantiate his claims.  

As for the duty to assist, a VA examination was provided to 
the veteran, and service medical records and identified 
private medical records were obtained.  There is no 
indication that additional relevant medical evidence exists 
that remains outstanding.  As discussed in the remand below, 
there are VA records outstanding, but the veteran has not 
indicated that he has sought treatment for his tinnitus since 
service, so such records are not pertinent.  

Rating Evaluation

An August 2000 rating decision granted service connection for 
tinnitus and assigned a 10 percent disability evaluation.  
That determination was based on a review of service medical 
records and the findings of a February 2000 VA examination.

The veteran seeks review of the rating evaluation assigned 
for the service-connected tinnitus.  He reports his tinnitus 
is of such severity that it disturbs his sleep and interferes 
with his ability to hear. 

The Board notes that the veteran is appealing the original 
assignment of a disability evaluation following the award of 
service connection.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that 
Diagnostic Code, a 10 percent evaluation, the currently 
assigned evaluation, represents the maximum schedular 
criteria for that disability.  The Board has determined that 
this is a matter in which the law, as opposed to the 
evidence, is dispositive of the issue.  In cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Prior to that date, 
recurrent tinnitus was rated 10 percent disabling.  The 10 
percent rating was the highest schedular rating assignable.  
A note following the former regulation provided:

A separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an 
evaluation under one of those diagnostic 
codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Diagnostic Code 6100 pertains to the rating of hearing loss.  
Diagnostic Code 6200 pertains to the rating of chronic 
suppurative otitis media, mastoiditis or cholesteatoma.  
Diagnostic Code 6204 pertains to the rating of peripheral 
vestibular disorders.  The veteran has been granted service 
connection for hearing loss in the left ear, and a 
noncompensable rating was awarded.  

A revised regulation, effective on and after June 13, 2003, 
provides for a rating of 10 percent for recurrent tinnitus.  
The 10 percent rating remains the highest rating assignable 
for tinnitus under the revised regulation.  However, in 
addition to the note quoted above, the revised regulation 
contains two more notes as follow:

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in 
one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has a 
definable cause that may or may be pathologic) under 
this diagnostic code, but evaluate it as part of any 
underlying condition causing it.  

38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The changes to Diagnostic Code 6260 were interpretive only; 
they merely codified VA's practice of assigning only a single 
10 percent evaluation for tinnitus, even where the sound is 
perceived in both ears.  In other words, VA's comments merely 
explained or clarified the Department's intent in providing a 
single 10 percent disability rating under Diagnostic Code 
6260.  In fact, the proposed amendment explicitly stated that 
no substantive change was involved.  See 67 Fed. Reg. 59,033 
(September 19, 2002).  In light of this position taken by the 
Secretary in the Supplementary Comments that accompanied the 
June 2003 amendment, the Board finds that the rule merely 
codified existing practice, and the veteran will not be 
prejudiced by the Board proceeding to adjudicate his claim 
without first providing him with the text of the notes added 
to 38 C.F.R. § 4.87, Diagnostic Code 6260.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

It has been VA's policy for several years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head. See 
67 Fed. Reg. 59,033 (September 19, 2002); 68 Fed. Reg. 
25,822, 25,823 (May 14, 2003). Moreover, effective June 13, 
2003, the notes accompanying 38 C.F.R. § 4.87, Diagnostic 
Code 6260 now specifically require the assignment of a single 
evaluation for bilateral tinnitus.  VA's Secretary 
specifically rejected the argument that 38 C.F.R. § 4.25(b) 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus in codifying the policy of assigning 
only a single evaluation for bilateral tinnitus.  See 68 Fed. 
Reg. 25,822, 25,823 (May 14, 2003) ("...to rate each ear 
separately would be a violation of the principle of 38 C.F.R. 
§ 4.25(b) that a 'single disease entity' is to be given a 
single rating"). 

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  In a 
precedent opinion of the VA General Counsel, it was held that 
Diagnostic Code 6260 as in effect prior to June 10, 1999, and 
as amended as of that date, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003.  

Finally, the Board notes that tinnitus is defined as "a 
noise in the ears such as ringing, buzzing, roaring, or 
clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) 
(emphasis added) (quoting Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994)).  Upon consideration of the 
nature of tinnitus, the Board consults the regulation 
pertaining to Diagnostic Codes, and specifically 38 C.F.R. § 
4.14 (2003).  The aforementioned section expresses a clear 
intent to avoid pyramiding of disability evaluations.  Id.  
Although this section is specifically directed towards 
prohibiting the evaluation of a single disability under 
multiple diagnostic codes, it logically follows that this 
section similarly prohibits multiple recoveries for a 
condition that is medically defined as single disability 
under a single diagnostic code.  Otherwise, the clear intent 
of the regulation to avoid pyramiding would be obviated. 

Thus, in sum, the current rating criteria clearly provide 
only one 10 percent rating for tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  Similarly, 
the VA General Counsel opinion clearly holds that separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code.  

Nevertheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  An 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
tinnitus has resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that the veteran's 
tinnitus interferes with any employment that is in any way 
unusual or exceptional, such that the schedular criteria do 
not address it.  The veteran's tinnitus is manifested by 
complaints of tinnitus in each ear, and the current 10 
percent maximum schedular rating is meant to compensate him 
for the related industrial impairment.  In other words, he 
does not have any symptoms from his tinnitus that are unusual 
or are different from those contemplated by the schedular 
criteria.  Based on the evidence of record and the veteran's 
contentions, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, an evaluation 
in excess of 10 percent for tinnitus on a schedular or 
extraschedular basis is not warranted.


ORDER

An initial rating evaluation in excess of 10 percent for 
tinnitus is denied.


REMAND

A review of the record discloses there are areas requiring 
further evidentiary development prior to the Board's review 
of the remaining issues on appeal.

First, a remand is required to obtain VA treatment records.  
At his hearing, the veteran referenced VA treatment he has 
received, but no VA records are currently in the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  To afford the 
veteran every possible consideration, the Board will defer 
adjudicating the rest of the claims on appeal until these 
records are reviewed.

Second, additional VA examinations are needed.  With respect 
to the eyes and left ear hearing loss, the last formal VA 
examination was conducted in 2000, and that medical evidence 
is not sufficiently current to evaluate the veteran's claims.  
With respect to the back and knee disorder, the veteran was 
last examined for VA purposes in November 2002.  However, 
since that time, the veteran has reported greater 
symptomatology and associated functional impairment 
attributable to his service-connected disabilities.  Where 
the medical findings are inadequate for rating purposes, a 
remand is required in order to complete the evidentiary 
record.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Additionally, during his hearing, the veteran stated his 
belief that the November 2002 VA examination was inadequate 
for rating purposes.  He maintained that the examiner did not 
accurately document pertinent information or thoroughly 
document clinical findings.  For these reasons, the Board 
concludes additional VA examinations are warranted.

Third, the veteran's back disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral 
disc syndrome.  There has been a change in the schedular 
criteria for musculoskeletal disabilities during the pendency 
of this appeal.  Additional regulatory changes became 
effective September 26, 2003, and those may affect the way 
this disorder is evaluated.  Notice of those changes is not 
reflected in the claims folder.  

Finally, with respect to the claimed sinus disorders, service 
medical records show the veteran was treated intermittently 
for sinusitis.  A chronic sinus condition was not shown on VA 
examination.  However, post service medical records reference 
continued complaints and reference diagnostic assessment of 
sinusitis.  The veteran reports he has been privately 
evaluated with a deviated septum related to his chronic sinus 
condition.  It is unclear whether the claimed disabilities 
are of service origin.  However, in light of the in-service 
complaints, the Board finds that VA examination is necessary 
to determine the etiology of the claimed disabilities.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board determines that 
further development is warranted.  While the Board regrets 
the further delay that the remand of this matter will cause, 
it recognizes that due process considerations require such 
action.  Accordingly, the case is remanded to the RO via the 
Appeals Management Center in Washington D.C. for the 
following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO 
should request the veteran to "provide any 
evidence in [his] possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b).

2.  The RO should obtain any treatment 
records dated from 1998 to the present from 
the Jamaica Plains and Worchester VA Medical 
Centers.

3.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the RO 
should schedule the veteran for VA orthopedic 
and neurological examinations to determine 
the nature and extent of disability 
associated with the service-connected low 
back pain with L5-S1 radiculopathy.  The 
claims file must be made available to the 
physicians for review of the case.  

All indicated tests and studies are to be 
performed.  Regarding the orthopedic 
examination, the report must include the 
range of lumbosacral motion, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any.  The 
physician should identify any symptomatology 
associated with the veteran's service-
connected disability, including any 
functional loss of the lumbosacral spine.  

The physician should report the number of 
incapacitating episodes and their duration in 
the past 12 months.  (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a physician).  All 
findings and the complete rationale for all 
opinions expressed should be clearly set 
forth in the report.

The neurologist should arrange for any tests 
or studies deemed appropriate to determine 
the presence of any neuropathy associated 
with the degenerative changes in the 
veteran's lumbar spine.  The physician should 
clearly identify any neurological findings 
related to the veteran's service-connected 
back disorder.  If there is evidence of 
complete or incomplete paralysis of a 
particular nerve due to the service-connected 
back disorder, then this too should be noted.  

4.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the veteran 
should be given an appropriate VA examination 
to determine the current nature, extent and 
severity of his service-connected bilateral 
chondromalacia patella and right ankle 
instability.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination. 

All appropriate tests and studies, including 
x-rays and range of motion studies, should be 
conducted, and all clinical findings should 
reported in detail.  The examiner should also 
offer specific findings as to whether, during 
the examination, there is objective evidence 
of functional loss.



5.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the veteran 
should then be afforded a VA ophthalmology 
examination to determine the nature and 
extent of the residuals of eye injury.  All 
necessary tests should be performed. 

6.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the veteran 
should be scheduled for a VA audiology 
examination to determine the extent of his 
hearing loss.  The physician should provide a 
comprehensive report including a complete 
rationale for all conclusions. 

7.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the veteran 
should be scheduled for an appropriate VA 
examination(s) to determine the nature, 
extent and etiology of any sinusitis and/or 
deviated septum, found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews the 
evidence in the claims file, and acknowledges 
such review in the examination report.  

All indicated testing should be accomplished, 
and the examiner should identify all sinus 
pathology found to be present.  Thereafter, 
the examiner should offer an opinion as to 
whether it is at least as likely as not that 
any sinus condition diagnosed is either 
related to or had its onset during the 
veteran's period of service.  The examiner 
should set forth the complete rationale 
underlying any conclusions expressed.



8.  Then, after ensuring the VA examination 
reports are complete and that any actions 
needed to comply with the VCAA have been 
completed, the RO should readjudicate the 
issues on appeal, to include consideration of 
the revised rating criteria for injuries of 
the spine.  

If the determination remains unfavorable to 
the veteran, he and his representative should 
be furnished a supplemental statement of the 
case, which includes citation to the general 
rating schedule for disease and injuries of 
the spine adopted in 2003.  Afford the 
applicable time period in which to respond.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition warranted in this matter.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The veteran's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2003).  

The claims must be afforded expeditious treatment by the RO.  

	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



